DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on December 2, 2020.  Claims 1, 3-10, 21, and 23-30 are now pending in the present application. This Action is made FINAL.
Response to Amendment
2.	The outstanding rejections of Claims 1-10 and 21-30 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 1 and 21 filed December 2, 2020.
Specification
3.	The amendments to the specification regarding the title received on December 2, 2020.  These amendments to the title are accepted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 21, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Patent Application Publication # 2014/0092788 A1), 3GPP document (“3GPP TR 38.912 v.14.0.0” March 2017), and Patel et al. (U.S. Patent Application Publication # 2017/0134236 A1).
Regarding claim 1, Ji et al. teach a communication method, comprising: 
determining, by a terminal (Fig.15), to transmit first uplink control information and second uplink control information in a target time unit (Fig.12 @ 1220),
using, by the terminal, target time domain symbols in the first uplink control channel to transmit the second uplink control information in a target time unit (Fig.12 @ 1260),
However, Ji et al. fail to explicitly teach if the terminal uses a first uplink control channel when individually transmitting the first uplink information in the target time unit, and 
if the terminal uses a second uplink control channel when individually transmitting the second uplink control information in the a target time unit, and 
a number of time domain symbols included in the first uplink control channel is greater than a number of time domain symbols included in the second uplink control channel; 
using, by the terminal, target time domain symbols in the first uplink control channel to transmit the second uplink control information in a target time unit, 
wherein the target time domain symbols are at least some time domain symbols from among the time domain symbols used for transmitting reference symbols in the first uplink control channel; 
using, by the terminal, time domain symbols, other than the time domain symbols for transmitting reference symbols in the first uplink control channel to transmit the first uplink control information in the target time unit;

the communication method further comprises at least one of the following steps:
determining, by the terminal, that the number of time domain symbols in the second uplink control channel is not greater than the number of time domain symbols used for transmitting the reference symbols in the first uplink control channel; 
determining, by the terminal, that the number of resource units for transmitting the second uplink control channel is not greater than the number of resource units used for transmitting the reference symbols in the first uplink control channel; 
determining, by the terminal, that a frequency domain bandwidth used for transmitting the second uplink control channel is not greater than the frequency domain bandwidth used for transmitting the first uplink control channel.
The 3GPP document teaches a method wherein if the terminal uses a first uplink control channel when individually transmitting the first uplink information in the target time unit (read as transmissions of PUCCH  for a long PUCCH format (Section 8.3.1.2.2, page 33)), and 
if the terminal uses a second uplink control channel when individually transmitting the second uplink control information in the a target time unit (read as transmissions of PUCCH for a long PUCCH format (Section 8.3.1.2.2, page 33)), and 
a number of time domain symbols included in the first uplink control channel is greater than a number of time domain symbols included in the second uplink control channel (read as “short-PUCCHs of different UEs can be time-division ”(Section 8.3.1.2.2, page 32)); 
wherein the target time domain symbols are at least some time domain symbols from among the time domain symbols used for transmitting reference symbols in the first uplink control channel (read as “to support TDM of short PUCCH from different UEs in the same slot, a mechanism to tell the UE in which symbol(s) in a slot to transmit the short PUCCH” (Section 8.3.1.2.2, page 32)); 
using, by the terminal, time domain symbols, other than the time domain symbols for transmitting reference symbols in the first uplink control channel to transmit the first uplink control information in the target time unit. (read as “Long UL-part of a slot can be used for transmission of PUCCH in long-duration, i.e., PUCCH in long duration is supported for both UL-only slot and a slot with variable number of symbols with a minimum of 4 symbols for PUCCH transmission.”(Section 8.3.1.2.2, page 33))
wherein before using, by the terminal, target time domain symbols in the first uplink control channel to transmit the second uplink control information in a target time unit (read as “a mechanism to tell the UE in which symbol(s) in a slot to transmit the short PUCCH” (Section 8.3.1.2.2, page 32)),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the functions for uplink transmission for short duration PUCCH and long duration PUCCH as taught by the 3GPP 
However, Ji et al. and the 3GPP document fail to explicitly teach the communication method further comprises at least one of the following steps:
determining, by the terminal, that the number of time domain symbols in the second uplink control channel is not greater than the number of time domain symbols used for transmitting the reference symbols in the first uplink control channel; 
determining, by the terminal, that the number of resource units for transmitting the second uplink control channel is not greater than the number of resource units used for transmitting the reference symbols in the first uplink control channel; 
determining, by the terminal, that a frequency domain bandwidth used for transmitting the second uplink control channel is not greater than the frequency domain bandwidth used for transmitting the first uplink control channel. 
Patel et al. teach a communication method further comprises at least one of the following steps:
determining, by the terminal, that the number of time domain symbols in the second uplink control channel is not greater than the number of time domain symbols used for transmitting the reference symbols in the first uplink control channel (read as channel resource determining component (Fig(s).5 @ 500, 502, 6 @ 600, 602, 7 @ 700, 8 @ 810; Paragraph(s) [0069], [0071], and [0075]) For example, “In allocation space 600, resources are allocated in TDM, as similarly shown and described with respect to allocation space 502 in FIG. 5, including periods of time allocated for downlink communications, periods of ” (Paragraph [0069]) Also, “resource grant generating component 820 may determine a size for the uplink shared data channel for a given UE (e.g., in the frequency domain as a bandwidth, in the time domain as number of symbols, etc.) based on one or more parameters of the UE, which may include an indicated buffer status report (BSR), a reported channel quality, and/or the like.”(Paragraph [0086])); 
determining, by the terminal, that the number of resource units for transmitting the second uplink control channel is not greater than the number of resource units used for transmitting the reference symbols in the first uplink control channel; 
determining, by the terminal, that a frequency domain bandwidth used for transmitting the second uplink control channel is not greater than the frequency domain bandwidth used for transmitting the first uplink control channel. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the channel resource determining and resource grant generating components as taught by Patel et al. and the functions for using frequency diversity for uplink transmission as taught by the 3GPP 
Regarding claim 21, Ji et al. teach a terminal (Fig.15), comprising: 
a processing module (read as controller (Fig.15 @ 1500)), configured to determine the transmission of first uplink control information and second uplink control information in a target time unit (Fig.12 @ 1220), 
a communication module (read as transmitting and receiving unit(s) (Fig.15 @ 1510, 1520)), configured to 
transmit, in a target time unit, the second uplink control information by using target time domain symbols in the first uplink control channel (Fig.12 @ 1260),
wherein the communication module (Fig.15 @ 1510, 1520) is further configured to 
transmit, in the target time unit, the first uplink control information (Fig.12 @ 1260)
However, Ji et al. fail to explicitly teach if the terminal uses aPage 7 of 13Preliminary Amendment first uplink control channel when individually transmitting the first uplink information in the target time unit, and 
if the terminal uses a second uplink control channel when individually transmitting the second uplink control information in the a target time unit, and 
a number of time domain symbols included in the first uplink control channel is greater than a number of time domain symbols included in the second uplink control channel; 
 wherein the target time domain symbols are at least some time domain symbols from among the time domain symbols, 
used for transmitting reference symbols, in the first uplink control channel; 

wherein before using, by the terminal, target time domain symbols in the first uplink control channel to transmit the second uplink control information in a target time unit, 
the processing module is further configured to perform at least one of the following steps:
determining, by the terminal, that the number of time domain symbols in the second uplink control channel is not greater than the number of time domain symbols used for transmitting the reference symbols in the first uplink control channel; 
determining, by the terminal, that the number of resource units for transmitting the second uplink control channel is not greater than the number of resource units used for transmitting the reference symbols in the first uplink control channel; 
determining, by the terminal, that a frequency domain bandwidth used for transmitting the second uplink control channel is not greater than the frequency domain bandwidth used for transmitting the first uplink control channel.
The 3GPP document teaches a method wherein if the terminal uses aPage 7 of 13Preliminary Amendment first uplink control channel when individually transmitting the first uplink information in the target time 
if the terminal uses a second uplink control channel when individually transmitting the second uplink control information in the a target time unit (read as transmissions of PUCCH for a long PUCCH format (Section 8.3.1.2.2, page 33)), and 
a number of time domain symbols included in the first uplink control channel is greater than a number of time domain symbols included in the second uplink control channel (read as “short-PUCCHs of different UEs can be time-division multiplexed within the given duration in a slot.”(Section 8.3.1.2.2, page 32)); 
wherein the target time domain symbols are at least some time domain symbols from among the time domain symbols used for transmitting reference symbols in the first uplink control channel (read as “to support TDM of short PUCCH from different UEs in the same slot, a mechanism to tell the UE in which symbol(s) in a slot to transmit the short PUCCH” (Section 8.3.1.2.2, page 32)); 
transmit, in the target time unit, the first uplink control information by using time domain symbols, other than the time domain symbols for transmitting reference symbols, in the first uplink control channel. (read as “Long UL-part of a slot can be used for transmission of PUCCH in long-duration, i.e., PUCCH in long duration is supported for both UL-only slot and a slot with ”(Section 8.3.1.2.2, page 33))
wherein before using, by the terminal, target time domain symbols in the first uplink control channel to transmit the second uplink control information in a target time unit (read as “a mechanism to tell the UE in which symbol(s) in a slot to transmit the short PUCCH” (Section 8.3.1.2.2, page 32)),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the functions for uplink transmission for short duration PUCCH and long duration PUCCH as taught by the 3GPP 
However, Ji et al. fail to explicitly teach the processing module is further configured to perform at least one of the following steps:
determining, by the terminal, that the number of time domain symbols in the second uplink control channel is not greater than the number of time domain symbols used for transmitting the reference symbols in the first uplink control channel; 
determining, by the terminal, that the number of resource units for transmitting the second uplink control channel is not greater than the number of resource units used for transmitting the reference symbols in the first uplink control channel; 
determining, by the terminal, that a frequency domain bandwidth used for transmitting the second uplink control channel is not greater than the frequency domain bandwidth used for transmitting the first uplink control channel. 
Patel et al. teach the processing module (Fig.8 @ 803, 853) is further configured to perform at least one of the following steps:
determining, by the terminal, that the number of time domain symbols in the second uplink control channel is not greater than the number of time domain symbols used for transmitting the reference symbols in the first uplink control channel (read as channel resource determining component (Fig(s).5 @ 500, 502, 6 @ 600, 602, 7 @ 700, 8 @ 810; Paragraph(s) [0069], [0071], and [0075]) For example, “In allocation space 600, resources are allocated in TDM, as similarly shown and described with respect to allocation space 502 in FIG. 5, including periods of time allocated for downlink communications, periods of ” (Paragraph [0069]) Also, “resource grant generating component 820 may determine a size for the uplink shared data channel for a given UE (e.g., in the frequency domain as a bandwidth, in the time domain as number of symbols, etc.) based on one or more parameters of the UE, which may include an indicated buffer status report (BSR), a reported channel quality, and/or the like.”(Paragraph [0086])); 
determining, by the terminal, that the number of resource units for transmitting the second uplink control channel is not greater than the number of resource units used for transmitting the reference symbols in the first uplink control channel; 
determining, by the terminal, that a frequency domain bandwidth used for transmitting the second uplink control channel is not greater than the frequency domain bandwidth used for transmitting the first uplink control channel. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the channel resource determining and resource grant generating components as taught by Patel et al. and the functions for using frequency diversity for uplink transmission as taught by the 3GPP document with the terminal as taught by Ji et al. for the purpose of enhancing uplink communication opportunities in a network.
Regarding claims 3 and 23, and as applied to claims 1 and 21 above, Ji et al., as modified by the 3GPP document and Patel et al., teach a communication method 
the communication method further comprises: 
receiving, the terminal, first configuration information transmitted by a network device, wherein the first configuration information is used for indicating that the terminal supports transmitting the first uplink control information and the second uplink information in a same time unit. (Fig.15 @ 1520)
Regarding claims 4 and 24, and as applied to claims 1 and 21 above, Ji et al., as modified by the 3GPP document and Patel et al., teach a communication method (Fig.12) and a terminal (Fig.15) wherein before using, by the terminal, target time domain symbols in the first uplink control channel to transmit the second uplink control information in a target time unit, 
the communication method further comprises:
receiving, the terminal, second configuration information transmitted by a network device,  wherein the second configuration information is used for indicating that the terminal supports transmitting the second uplink control information by using the time domain symbols for transmitting the reference symbols. (Fig.15 @ 1520)  
Regarding claims 5 and 25, and as applied to claims 1 and 21 above, Ji et al. teach “a method and apparatus … for maximally utilizing resources ”(Fig.12 and 15; Paragraph [0009])
Patel et al. teach “resource grant generating component 820 may determine a size for the uplink shared data channel for a given UE (e.g., in the frequency domain as a bandwidth, in the time domain as number of symbols, etc.) based on one or more parameters of the UE, which may include an indicated buffer status report (BSR), a reported channel quality, and/or the like.”(Paragraph [0086]) 
However, Ji et al. fail to explicitly teach wherein a bandwidth of the target time domain symbols is not less than the bandwidth of other time domain symbols in the first uplink control channel.
The 3GPP document teaches wherein a bandwidth of the target time domain symbols is not less than the bandwidth of other time domain symbols in the first uplink control channel. (read as low PAPR design (Section 8.3.1.2.2, page 32))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the channel resource determining and resource grant generating components as taught by Patel et al. and the functions for using a low PAPR design for uplink transmission as taught by the 3GPP document with the terminal as taught by Ji et al. for the purpose of improving the handling of uplink communications from a variety of uplink control channels.
Regarding claims 6 and 26, and as applied to claims 1 and 21 above, Ji et al., as modified by the 3GPP document and Patel et al., teach a communication method (Fig.12) and a terminal (Fig.15) wherein using, by the terminal, target time domain 
determining, the terminal, according to a position of the time domain symbols used for transmitting the second uplink control channel, a position of at least some time domain symbols from among the time domain symbols, used for transmitting reference symbols, in the first uplink control channel. (Fig.12 @ 1220; Fig.15 @ 1500)
Regarding claims 7 and 27, and as applied to claims 1 and 21 above, Ji et al., as modified by the 3GPP document and Patel et al., teach a communication method (Fig.12) and a terminal (Fig.15) further comprising: 
receiving, by the terminal, third configuration information transmitted by a network device, wherein the third configuration information is used for indicating a position of at least some time domain symbols from among the time domain symbols used for transmitting reference symbols in the first uplink control channel. (Fig.15 @ 1520)
Regarding claims 8 and 28, and as applied to claims 1 and 21 above, Ji et al., as modified by the 3GPP document and Patel et al., teach a communication method (Fig.12) and a terminal (Fig.15) wherein using, by the terminal, target time domain symbols in the first uplink control channel to transmit the second uplink control information in a target time unit, comprises: 
determining, by the terminal, according to the information carried in the second uplink control information, a sequence that is transmitted on the target domain symbols, 
Regarding claims 9 and 29, and as applied to claims 8 and 18 above, Ji et al., as modified by the 3GPP document and Patel et al., teach a communication method (Fig.12) and a terminal (Fig.15) wherein determining, by the terminal, according to the information carried in the second uplink control channel, the sequence that is transmitted on the target domain symbols, comprises: 
when the information carried by the second uplink control channel is all negative acknowledgement (read as NACK (Paragraph [0047]; Fig.12 @ 1260)), 
determining, by the terminal, to transmit a first sequence on the target domain symbol in the first uplink control channel, wherein the first sequence is a sequence that is transmitted on the target time domain symbols when the terminal individually transmits the first uplink control information by using the first uplink control channel. (Fig.12 @ 1220)
Regarding claims 10 and 30, and as applied to claims 8 and 28 above, Ji et al., as modified by the 3GPP document and Patel et al., teach a communication method (Fig.12) and a terminal (Fig.15) wherein an order number of the sequence is determined by the terminal according to an order number of the first uplink control channel.(read as DCI information to initialize an uplink HARQ process (Paragraph [0047]))
Response to Arguments
5.	Applicant's arguments with respect to claim(s) 1, 3-10, 21, and 23-30 have been considered but are moot in view of the new ground(s) of rejection.

CONCLUSION
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 19, 2021